Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00553-CR

                                  Nicole Patrice SELECTMAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR9689
                         Honorable Lorina I. Rummel, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED.

       SIGNED March 25, 2020.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice